DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 1/10/2022 has been entered.  Claims 8-13 and 25 remain pending in the present application. 
Allowable Subject Matter
Claims 8-13 and 25 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the specific limitation of “an elongate support arm having a proximal end connected to the cable manager and a distal end extending into a cable management space, the support arm having a generally uniform cross-sectional shape along its length for accommodating the first and second half-spool accessories” in the combination of claim 8 is not anticipated or rendered obvious by the prior art of record.  Terry US 2015/0030300 discloses a half-spool accessory installation in a cable manager (Fig. 10), the half-spool accessory installation comprising: first and second half-spool accessories (100s, Fig. 10), each of which includes a curved support portion (see annotated figure 4) to provide a bend radius for cables (see Fig. 10), an end flange (110, Fig. 1) disposed at an end of the curved support portion (see Fig. 1), and one or more resilient snaps (122 and 124, Fig. 4) extending downwardly from the curved support portion (see annotated figure 1); and an extruded support member (12, Fig. 9-10) connected to the cable manager (10, Fig. 9-11) for accommodating the first and second half-spool accessories (see Fig. 10); wherein the one or more resilient snaps of the first half-spool accessory are engaged against corresponding ledges along a first side of the extruded support member (see annotated figure 9, ledges created by edge 12a), and the one or more resilient snaps of the second half-spool accessory are engaged against corresponding ledges along a second side of the extruded support member opposite of the first side (see annotated figure 9, ledges on 12b in the same manner as 12a), whereby the curved support portions of the first and second half-spool accessories together define a curved profile that substantially surrounds a section of the extruded support member (see Fig. 10; the curved support portions of 100 define a curved profile that substantially surrounds opening 12 by surrounding 12a-b). Daoud US 2004/0240828 discloses a half-spool accessory installation in a cable manager (Fig. 5 but with two 400s as discussed in Paragraph 0035, Lines 1-2), the half-spool accessory installation comprising: first and second half-spool accessories (400s, Fig. 4-5 and Paragraph 0035 Lines 1-2), each of which includes a curved support portion (314, Fig. 4) to provide a bend radius for cables (see Fig. 5), an end flange (402, Fig. 4) disposed at an end of the curved support portion (see Fig. 4), and one or more resilient snaps (318, Fig. 4) extending downwardly from the curved support portion (see Fig. 4); and an extruded support member (116, Fig. 5) connected to the cable manager (105, Fig. 1) for accommodating the first and second half-spool accessories (see Fig. 5); wherein the one or more resilient snaps of the first half-spool accessory are engaged against corresponding ledges along a first side of the extruded support member (see annotated figure 5, ledges created by edge 116), and the one or more resilient snaps of the second half-spool accessory are engaged against corresponding ledges along a second side of the extruded support member opposite of the first side (see annotated figure 5, ledges on lower 116 in the same manner as the upper 116), whereby the curved support portions of the first and second half- spool accessories together define a curved profile that substantially surrounds a section of the extruded support member (see Fig. 5; the curved support portions of 400 define a curved profile that substantially surrounds opening 118 by surrounding edges 116). However, as persuasively argued by the Applicant in the Remarks filed 12/1/2021, neither of these prior art references disclose or render obvious the limitation cited above.  Therefore, it is the Examiner’s position that the claims are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632